Citation Nr: 1622939	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  11-33 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for a disorder manifested by jerking leg, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1985 and had a period of active service from September 1990 to March 1991 as a member of the Army Reserve in Southwest Asia.  He had additional periods of active duty for training and inactive duty for training while a member of the Army Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

The Veteran contends that service connection is warranted for his skin disorder and a disorder manifested by jerking legs, assessed as restless leg syndrome, on the basis of his service in Southwest Asia under the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

The Veteran's DD Form 214s indicate his primary specialty was chemical operations.  A June 1994 service treatment record (STR) noted a recurrent rash on the Veteran's back since his return from the Gulf two years prior that occurred with heat exposure and was treated with hydrocortisone cream.  A March 1995 STR noted a rash on the Veteran's back, arms, and legs "during the war" that consisted of small red bumps that worsened in humid, hot weather.  The STR found multiple small, erythematous papules on the upper back, noted that VA told the Veteran it was heat rash, and assessed miliaria and xerosis.  In March 1995, the Veteran completed a comprehensive clinical evaluation questionnaire in connection with his service in the Persian Gulf and reported a rash since 1991.  In September 1995, the Veteran indicated that he was exposed to environmental hazards during his service in the Gulf, to include smoke from oil fires, passive cigarette smoke, paint, petrochemical substances, solvents, smoke from tent heaters, diesel, and food contaminated with smoke, oil, or other chemicals.

In connection with April 2005 VA treatment, the Veteran reported that his wife told him he frequently jerks his legs while sleeping.  The VA treatment provider noted normal reflexes and mobility of joints in the upper and lower extremities and intact cranial nerves.  A June 2005 VA treatment record assessed restless leg syndrome.  A June 2006 VA treatment record noted scale hyperpigmented areas to the upper back with small keratotic lesions on the torso assessed as tinea versicolor.

In March 2009, the Veteran indicated that his leg jerking while sleeping worsened in frequency and length in the past five years and now included jerking of his entire body.  In February 2010, the Veteran further reported that all of his extremities jerked during the night and that the rash on his back disturbed his sleep.

In a February 2010 VA skin diseases examination report, the Veteran reported onset of a rash on his back in 1991.  He stated that he wore chemical protection gear over his regular uniform for up to 24 hours for about six months during the war in Kuwait, that a military doctor told him he had heat rash, and that he currently had intermittent flares of a rash on his back once per week that did not respond to topical medication.  The examiner noted that the medical record and separation examination report were silent for diagnosis and treatment of tinea versicolor, found scattered macular hypopigmented area consistent with tinea versicolor on less than one percent of the total body on the left upper shoulder and back and opined that it was less likely than not caused by or related to military service.

A December 2009 VA treatment record assessed leg jerking and tinea versicolor for scattered hypopigmented areas on the Veteran's back.

In a December 2011 VA Form 9, the Veteran explained that he wore protective gear for days at a time in active service, to include while he was in bed, and that he believed it caused a skin rash.

The Board notes that the Veteran has not been afforded a VA examination for his claim of entitlement to service connection for nocturnal leg jerking.  In light of the Veteran's competent statements that he experienced symptoms of jerking leg movements at night since active service that may be related to exposure to environmental hazards in the Persian Gulf, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should also be afforded a VA Gulf War examination to determine the nature and etiology of his claimed disorder manifested by jerking legs.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Board finds the February 2010 VA examination report inadequate for the purposes of adjudicating the claim of entitlement to service connection for a skin disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In particular, a February 2010 VA skin diseases examination report did not provide an adequate rationale to support the opinion that the Veteran's skin disorder was unrelated to active service that accounted for the Veteran's lay statements that a rash began during service in Southwest Asia that continued since.  Moreover, the examiner did not address STRs reporting treatment for a rash on the Veteran's back that began during his active service in the Gulf.  

Therefore, the claims must be remanded for another VA examination to determine the nature and etiology of the Veteran's claimed skin disorder and leg jerking.

As the case must be remanded, the RO or the AMC should obtain and associate with the record any outstanding, pertinent records, to include any VA records for the period from December 2009 to the present.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent evidence, to include VA Medical Center treatment records for the time period from December 2009 to the present.

2. The RO or the AMC should undertake all indicated development to verify the Veteran's periods of active duty, active duty for training and inactive duty for training while a member of the Army Reserve.

3. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's claimed disabilities; in particular with sufficient expertise to assess the Veteran's symptoms in relation to the claims based upon undiagnosed illness and medically unexplained chronic multisymptom illness.

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Following the examination of the Veteran as well as a thorough review of the record, the physician is requested to:   

(a) Provide a complete medical opinion and detailed rationale regarding whether the Veteran has an undiagnosed illness(es) or medically unexplained multisymptom illness(es) of which any of the following are a manifestation:  signs or symptoms involving skin; neurological signs or symptoms; and sleep disturbances. 

(b)  If any or all of the claimed disabilities, noted in (a) above, are not deemed either manifestations of an undiagnosed illness or of a medically unexplained chronic multisymptom illness, the examiner must, based on review of the record and examination of the Veteran, assess each disability individually and provide a medical opinion as to whether there is a 50 percent or greater probability that the disorder is etiologically related to the Veteran's period of active duty in the Army and/or any periods of active duty or active duty for training in the Army Reserve.  The examiner should specifically address service treatment records noting treatment for skin issues in active service and lay statements indicating that symptoms of the Veteran's claimed disabilities began in service and continued since.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided


4. The RO or the AMC should also undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


